       Case 4:19-cv-05210-RMP     ECF No. 91      filed 09/09/19   PageID.2967 Page 1 of 5



 1 Matt Adams
   NORTHWEST IMMIGRANT RIGHTS PROJECT
 2
   615 Second Avenue
 3 Suite 400
   Seattle, WA 98104
 4 (206) 957-8611

 5
                          UNITED STATES DISTRICT COURT
 6
                         EASTERN DISTRICT OF WASHINGTON
 7                                AT RICHLAND

 8 STATE OF WASHINGTON;
     COMMONWEALTH OF VIRGINIA; STATE
 9
     OF COLORADO; STATE OF DELAWARE;
10   STATE OF ILLINOIS; STATE OF                          No. 4:19-cv-05210-RMP
     MARYLAND; COMMONWEALTH OF
11   MASSACHUSETTS; ATTORNEY GENERAL                      MOTION FOR ADMISSION OF
     DANA NESSEL ON BEHALF OF THE                         KRISTYN BUNCE DeFILIPP
12   PEOPLE OF MICHIGAN; STATE OF                         PRO HAC VICE
     MINNESOTA; STATE OF NEVADA; STATE
13
     OF NEW JERSEY; STATE OF NEW
14   MEXICO; and STATE OF RHODE ISLAND,

15                                  Plaintiffs,
                 vs.
16

17 UNITED STATES DEPARTMENT OF
     HOMELAND SECURITY, a federal agency;
18   KEVIN K. McALEENAN, in his official
     capacity as Acting Secretary of the United States
19   Department of Homeland Security; UNITED
     STATES CITIZENSHIP AND IMMIGRATION
20
     SERVICES, a federal agency; KENNETH T.
21   CUCCINELLI II, in his official capacity as
     Acting Director of United States Citizenship and
22   Immigration Services,
23
                                    Defendants.

     MOTION FOR ADMISSION                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRO HAC VICE                                                  615 Second Avenue, Suite 400
                                                                             Seattle, WA 98104
                                                                                (206) 957-8611
      Case 4:19-cv-05210-RMP      ECF No. 91    filed 09/09/19   PageID.2968 Page 2 of 5



 1
           I, Matt Adams, move this Court, pursuant to Local Rule 83.2(c), for an
 2

 3   Order allowing the admission of Kristyn Bunce DeFilipp, a member in good

 4   standing of the Massachusetts Supreme Judicial Court, and admitted to practice
 5   before the United States District Court for the District of Massachusetts, the United
 6
     States Court of Appeals for the First Circuit, and the United States Court of
 7
     Appeals for Veterans Claims, as an attorney pro hac vice for amici curiae in
 8
     support of Plaintiffs. Pursuant to Local Rule 83.2(c)(3), the applicant for pro hac
 9

10   vice admission provides the following information:

11         Name:                      Kristyn Bunce DeFilipp
           Address:                   Foley Hoag LLP
12                                    155 Seaport Boulevard
                                      Boston, MA 02210-2600
13
           Phone:                     (617) 832-1000
14         Dates of admission:        Massachusetts – 11/30/2009
                                      U.S. Court of Appeals for the First Circuit – 2010
15                                    U.S. District Court for the District of
                                      Massachusetts – 2010
16
                                      U.S. Court of Appeals for Veteran Claims – 2014
17
           As provided in Local Rule 83.2(c)(1), the undersigned counsel is cognizant
18
     of his duties as local counsel to participate meaningfully in all phases of the case,
19
     including, but not limited to, signing all pleadings, motions, and other papers prior
20

21   to filing. The applicants for pro hac vice admission are particularly positioned to

22   provide counsel as amici curiae in support the named Plaintiffs in this case, as they
23

     MOTION FOR ADMISSION                           NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRO HAC VICE - 1                                            615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
      Case 4:19-cv-05210-RMP      ECF No. 91    filed 09/09/19   PageID.2969 Page 3 of 5



 1   practice in states represented in this lawsuit. The applicants possess knowledge
 2
     specific to this case, and their appearance as counsel is therefore necessary.
 3
           This motion is submitted herewith along with a proposed order.
 4
           DATED this 9th day of September, 2019.
 5
                                            By: s/Matt Adams
 6
                                            Matt Adams, WSBA #28287
 7                                          NORTHWEST IMMIGRANT RIGHTS
                                            PROJECT
 8                                          615 Second Avenue, Suite 400
                                            Seattle, WA 98104
 9
                                            Phone: (206) 957-8611
10                                          matt@nwirp.org
                                            Attorney for Amici Curiae
11

12

13

14

15

16

17

18

19

20

21

22

23

     MOTION FOR ADMISSION                           NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRO HAC VICE - 2                                            615 Second Avenue, Suite 400
                                                                           Seattle, WA 98104
                                                                              (206) 957-8611
      Case 4:19-cv-05210-RMP     ECF No. 91    filed 09/09/19   PageID.2970 Page 4 of 5



 1                             CERTIFICATE OF SERVICE
 2
           I, Matt Adams, hereby certify that on this 9th day of September, 2019, I
 3
     electronically filed the foregoing with the Clerk of the Court using the CM/ECF
 4
     system which will send notification of such filing to the following:
 5
       State of Washington           rene.tomisser@atg.wa.gov
 6
                                     Jeff.sprung@atg.wa.gov
 7                                   Joshua.weissman@atg.wa.gov
                                     Nathan.bays@atg.wa.gov
 8                                   Paulc1@atg.wa.gov
                                     Zach.jones@atg.wa.gov
 9
       Commonwealth of Virginia alloyd@oag.state.va.us
10
                                rhardy@oag.state.va.us
11
       State of Delaware             Monica.horton@delaware.gov
12
       State of Maryland             jdunlap@oag.state.md.us
13
       Dana Nessel                   hammoudf1@michigan.gov
14
                                     Harrist19@michigan.gov
15
       State of Minnesota            rj.detrick@ag.state.mn.us
16
       State of New Jersey           Glenn.moramarco@law.njoag.gov
17

18     State of New Mexico           tmaestas@nmag.gov

19     State of Rhode Island         Lhill@riag.ri.gov

20         And I hereby certify that I have mailed by United States Postal Service the
21
     document to the following non-CM/ECF participants: None.
22
           Dated: September 9, 2019
23

     MOTION FOR ADMISSION                          NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRO HAC VICE - 3                                           615 Second Avenue, Suite 400
                                                                          Seattle, WA 98104
                                                                             (206) 957-8611
      Case 4:19-cv-05210-RMP   ECF No. 91   filed 09/09/19   PageID.2971 Page 5 of 5



 1                                      s/Matt Adams
                                        Matt Adams
 2
                                        NORTHWEST IMMIGRANT RIGHTS
 3                                      PROJECT
                                        615 Second Avenue, Suite 400
 4                                      Seattle, WA 98104
                                        Phone: (206) 957-8611
 5                                      matt@nwirp.org
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MOTION FOR ADMISSION                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     PRO HAC VICE - 4                                        615 Second Avenue, Suite 400
                                                                       Seattle, WA 98104
                                                                          (206) 957-8611
